Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00329-CV

                         IN THE INTEREST OF T.R.L., a Child

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-01666
                    Honorable Charles E. Montemayor, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

    In accordance with this court’s opinion of this date, counsel’s motion to withdraw is
GRANTED, and the trial court’s judgment is AFFIRMED.

      SIGNED September 25, 2013.


                                              _____________________________
                                              Rebeca C. Martinez, Justice